OPINION OF THE COURT
Gibbons, J.
The principal question presented on this appeal concerns whether the defendant was deprived of his constitutional right to the assistance of counsel when the trial court prohibited him from consulting with his attorney during a period of approximately 24 hours, extending over two days of trial. Under the circumstances of this case, we hold that the defendant’s Sixth Amendment rights were violated, and, accordingly, we reverse (see Geders v United States, 425 US 80).
The defendant was indicted for murder and his trial commenced on May 21, 1976. On the morning of June 14, he took the stand in his own defense. At the conclusion of a portion of his direct examination, which consumed some 62 pages of trial transcript, a brief recess was ordered by the court. After the jury was excused, the court addressed the following admonitions to the defendant and his attorney:
"the court: Don’t talk to him about his testimony. Don’t talk to Mr. Lombardino [defendant’s attorney] or anybody else about your testimony, you understand that?
"the witness: Yes, Sir.
"the court: Step down.” (Emphasis added.)
Following the recess, the defendant resumed the stand and direct examination continued until the court ordered a luncheon recess. After the jury left the courtroom, the court again *606cautioned the defendant as follows: "the court: The defendant is remanded. Don’t discuss your testimony.” (Emphasis added.)
At 2:15 p.m., when trial resumed, the defendant’s cross-examination began and continued through the balance of the afternoon during which testimony was taken, extending over 70 pages of the record.
At the end of the day, an issue arose concerning the propriety of a question asked by the prosecutor. Reserving decision on that issue, the court recessed for the day. At no time prior to the recess did the court change its previous ruling or in any way indicate to the defendant or counsel that discussion between them could be resumed.
At the opening of court the next day, all parties appeared and a sidebar discussion was held concerning the issue left open the previous day. After the court had rendered its decision on that issue, but before the jury had re-entered the courtroom, defense counsel addressed the court concerning its prior order forbidding communication between him and the defendant. The following transpired:
"mr. lombardino: I would like to place something on the record. I have a legal point to make.
"mr. gaudelli [Assistant District Attorney]: May we have it at sidebar?
"the court: He is on the stand.
"mr. lombardino: May I say an attorney has the right to speak to his client at all stages of the proceedings.
"the court: Not while he’s testifying.
"mr. lombardino: I respectfully except and I respectfully submit I am being denied the right to consult with my—the defendant is being denied the right to consult with counsel.
"the court: Step up.
"(The witness, Suraj Narayan, resumed the witness stand, having been previously sworn and testified in his own behalf:)
"court officer: You are still under oath, Mr. Narayan.
"the court: All right, no further applications. Bring in the jury, please.” (Emphasis added.)
When the defendant resumed the witness stand, the District Attorney immediately questioned him as to whether he had spoken with his attorney since his last appearance in court. The defendant acknowledged that he had spoken with his *607attorney for "a few minutes” and the District Attorney pressed the point:
"Q You discussed this case with your lawyer?
"A My lawyer told me to.
"Q To ask me that question.
"A Be polite and relax. ” (Emphasis added.)
The cross-examination continued that morning until a 15-minute recess was ordered. The defendant was remanded, and defense counsel again addressed the court on the subject of access to his client:
"mr. lombardino: Again, I would like to have the Court’s permission that I can speak with my client during the recess.
"the court: Overruled.
"mr. lombardino: Respectfully except.
"May the record indicate he’s still on cross examination and he’s being denied an opportunity to speak with me during the recess.
"the court: Let the record so indicate.” (Emphasis added.)
Following the recess, a discussion was had concerning the admissibility of certain statements made to a psychiatrist. Thereafter, the Trial Judge, sua sponte, referred to counsel’s prior application to speak to his client. The Judge said:
"the court: You made an application. You want to talk to your client?
"While I have these rulings to make, and I reserve [sic] decision last night on a question of whether the District Attorney was going to—withdrawn.
"The District Attorney had a basis for asking the questions, I said you can’t talk to him. While I was researching my decision, while this questioning was going on, I said you can’t talk to him. I think I am right.
"Now, I have made my determination here you can talk to him. If you want to talk to him now before he gets back on the stand, you want to talk to him?
"mr. lombardino: He has some questions he wanted to ask me.
"the court: Go ahead. I want the record to reflect that.
"mr. lombardino: Very well, thank you.” (Emphasis added.)
From the foregoing, it becomes abundantly clear that the trial court’s order was intended to, and did, prevent all *608meaningful communication between the defendant and his attorney from the morning of June 14, 1976 until some point during trial on the next day.
The nature and the extent of the discussion between the defendant and his attorney during that period, in their attempt to comply with the order, are revealed in the following testimony of the defendant:
"Q Bobby, did you speak with me last night?
"A Yes, sir.
"Q At the end of the Court day, did you speak to me after the Court day was over?
"A Not business.
"Q All right.
"Now, were you unable to speak to me?
"mr. gaudelli: Objection.
"the court: Overruled.
"A Yes, sir, because—
"Q Why were you unable to speak to me?
"A * * * court ordered no conversation regarding my testimony. ” (Emphasis added.)
It is clear from the record, therefore, that the court imposed a barrier between attorney and client lasting approximately 24 hours, and that the defendant and counsel understood the import of the ruling and abided by it.
In the context of this case, the issue raised by the court’s action is essentially twofold. The first question is whether the refusal of the court to permit communication between defendant and his counsel violated defendant’s Sixth Amendment rights. Faced with the issue of whether a defendant’s right to counsel was abridged by a trial court’s direction to him not to consult with his attorney during an overnight recess, the United States Supreme Court in Geders v United States (425 US 80, 87-91, supra), held as follows:
"The trial judge here sequestered all witnesses for both prosecution and defense and before each recess instructed the testifying witness not to discuss his testimony with anyone. Applied to nonparty witnesses who were present to give evidence, the orders were within sound judicial discretion and are not challenged here.
"But the petitioner was not simply a witness; he was also the defendant. A sequestration order affects a defendant in *609quite a different way from the way it affects a nonparty witness who presumably has no stake in the outcome of the trial. A nonparty witness ordinarily has little, other than his own testimony, to discuss with trial counsel; a defendant in a criminal case must often consult with his attorney during the trial. Moreover, 'the rule’ accomplishes less when it is applied to the defendant rather than a nonparty witness, because the defendant as a matter of right can be and usually is present for all testimony and has the opportunity to discuss his testimony with his attorney up to the time he takes the witness stand.
"The recess at issue was only one of many called during a trial that continued over 10 calendar days. But it was an overnight recess, 17 hours long. It is common practice during such recesses for an accused and counsel to discuss the events of the day’s trial. Such recesses are often times of intensive work, with tactical decisions to be made and strategies to be reviewed. The lawyer may need to obtain from his client information made relevant by the day’s testimony, or he may need to pursue inquiry along lines not fully explored earlier. At the very least, the overnight recess during trial gives the defendant a chance to discuss with counsel the significance of the day’s events. Our cases recognize that the role of counsel is important precisely because ordinarily a defendant is ill-equipped to understand and deal with the trial process without a lawyer’s guidance.
" 'The right to be heard would be, in many cases, of little avail if it did not comprehend the right to be heard by counsel. ... [A defendant] is unfamiliar with the rules of evidence. . . . He lacks both the skill and knowledge adequately to prepare his defense, even though he [may] have a perfect one. He requires the guiding hand of counsel at every step in the proceedings against him.’ Powell v. Alabama, 287 U.S. 45, 68-69 (1932).
"See also Argersinger v. Hamlin, 407 U. S. 25, 31-36 (1972); Gideon v. Wainwright, 372 U.S. 335, 343-345 (1963). Other courts have concluded that an order preventing a defendant from consulting his attorney during an overnight recess infringes upon this substantial right. See United States v. Venuto, 182 F. 2d 519 (CA3 1950); People v. Noble, 42 Ill. 2d 425, 248 N. E. 2d 96 (1969); Commonwealth v. Werner, 206 Pa. Super. 498, 214 A. 2d 276 (1965). But see People v. Prevost, 219 Mich. 233, 189 N. W. 92 (1922).
*610"There are other ways to deal with the problem of possible improper influence on testimony or 'coaching’ of a witness short of putting a barrier between client and counsel for so long a period as 17 hours. The opposing counsel in the adversary system is not without weapons to cope with 'coached’ witnesses. A prosecutor may cross-examine a defendant as to the extent of any 'coaching’ during a recess, subject, of course, to the control of the court. Skillful cross-examination could develop a record which the prosecutor in closing argument might well exploit by raising questions as to the defendant’s credibility, if it developed that defense counsel had in fact coached the witness as to how to respond on the remaining direct examination and on cross-examination. In addition the trial judge, if he doubts that defense counsel will observe the ethical limits on guiding witnesses, may direct that the examination of the witness continue without interruption until completed. If the judge considers the risk high he may arrange the sequence of testimony so that direct- and cross-examination of a witness will be completed without interruption. That this would not be feasible in some cases due to the length of direct- and cross-examination does not alter the availability, in most cases, of a solution that does not cut off communication for so long a period as presented by this record. Inconvenience to the parties, witnesses, counsel, and court personnel may occasionally result if a luncheon or other recess is postponed or if a court continues in session several hours beyond the normal adjournment hour. In this day of crowded dockets, courts must frequently sit through and beyond normal recess; convenience occasionally must yield to concern for the integrity of the trial itself.
"There are a variety of ways to further the purpose served by sequestration without placing a sustained barrier to communication between a defendant and his lawyer. To the extent that conñict remains between the defendant’s right to consult with his attorney during a long overnight recess in the trial, and the prosecutor’s desire to cross-examine the defendant without the intervention of counsel, with the risk of improper 'coaching/ the conñict must, under the Sixth Amendment, be resolved in favor of the right to the assistance and guidance of counsel. Brooks v. Tennessee, 406 U. S. 605 (1972).
"The challenged order prevented petitioner from consulting his attorney during a 17-hour overnight recess, when an accused would normally confer with counsel. We need not *611reach, and we do not deal with, limitations imposed in other circumstances.” (Emphasis added.)
Significantly, the Supreme Court did not make its holding in Geders (supra) dependent upon a showing of prejudice, for as the court held in Glasser v United States (315 US 60, 76): "The right to have the assistance of counsel is too fundamental and absolute to allow courts to indulge in nice calculations as to the amount of prejudice arising from its denial. Cf. Snyder v. Massachusetts, 291 U. S. 97, 116; Tumey v. Ohio, 273 U. S. 510, 535; Patton v. United States, 281 U. S. 276, 292. And see McCandless v. United States, 298 U. S. 342, 347.” (See, also, United States v Venuto, 182 F2d 519, cited with approval in Geders v United States, supra, p 89.)
Clearly, under the holding of Geders (supra), the court’s direction to the defendant here not to consult with his attorney during the overnight recess violated the defendant’s constitutional right of access to counsel.
The rule expressed in United States v Horger (547 F2d 1204, cert den 434 US 840), to which reference is made in the dissent, is both distinguishable and not inconsistent with this determination. The Horger court, in holding that Geders (425 US 80, supra) was not to be applied retroactively, also stated that Geders would have required a reversal of the conviction in that case were it to be given a retroactive effect. In the instant matter, retroactivity is not an issue inasmuch as this case was tried subsequent to Geders (supra). Moreover, the court in Horger (supra) viewed the situation, therein posed, as a case concerning ineffective assistance of counsel, whereas Geders (supra, p 91) makes it very clear that a case involving the creation of a court-inspired barrier between attorney and client was one which "impinged upon his right to the assistance of counsel guaranteed by the Sixth Amendment”. (Emphasis added.)
It is worthy of observation that subsequent to Geders (supra), the rationale expressed in the concurring opinion of Justice Brennan and Justice Marshall forbidding any . intrusion by the court into the lawyer-client relationship, including during the short interval of a noon recess, was followed in United States v Allen (542 F2d 630, 633-634), and in United States v Bryant (545 F2d 1035, 1036), where the court held as follows: "In the absence of extraordinary circumstances, which do not appear in this record, it is an abuse of discretion and a violation of the right of a defendant to assistance of counsel *612for a trial court to direct that the defendant have no communication with his counsel during a criminal trial. As the Supreme Court said in Powell v. Alabama, 287 U.S. 45, 69, 53 S.Ct. 55, 64, 77 L.Ed. 158 (1932), 'He requires the guiding hand of counsel at every step in the proceedings against him.’ The order forbidding consultation between the defendant Alexander and her attorney during the noon recess of her criminal trial deprived her of a right guaranteed by the Sixth Amendment to the United States Constitution.” A similar determination, involving a luncheon recess, was made in Stripling v State (349 So 2d 187, 192 [Fla], cert den 359 So 2d 1220).
We turn next to the question of whether the error has been preserved for our review. On the morning after the court’s ruling, an exception was noted on the record which was followed by the court’s direction that the interdiction be continued. In any event, it is settled that an error involved the deprivation of a defendant’s constitutional right to counsel in a criminal proceeding is of substantial magnitude (see Gideon v Wainwright, 372 US 335, supra). Indeed, in Chapman v California (386 US 18, 23), it was held that such right was so basic to a fair trial that its violation may never be treated as harmless error. Our Court of Appeals has taken a similar view. In People v Arthur (22 NY2d 325, 329), Judge Scileppi, writing for the court, stated that: "[t]he failure to object to the admissions on right to counsel grounds is not fatal since we are concerned with the deprivation of a fundamental constitutional right (People v. McLucas, 15 N Y 2d 167).” (Emphasis added.)
The Court of Appeals in People v Felder (47 NY2d 287, 296) held, with respect to the gravity of an impairment of a defendant’s right to counsel, as follows: "A denial of the right to assistance of counsel, however, not unlike prosecutorial misconduct, misconduct on the part of the Trial Judge or denial of a public trial, invalidates the trial. As the Supreme Court has recently said, 'this Court has concluded that the assistance of counsel is among those "constitutional rights so basic to a fair trial that their infraction can never be treated as harmless error.” (Chapman v. California, supra [386 US], at 23.’ (Holloway v Arkansas, 435 US 475, 489.)” (Emphasis added.) (See, also, People v Ermo, 47 NY2d 863.) Accordingly, we hold that the error herein is preserved for our review, and that reversal is required.
As to the defendant’s challenge to the pretrial order *613denying his motion to suppress a blood sample taken from his coat, we find that the police entry into the defendant’s apartment was lawfully effected pursuant to an outstanding warrant of arrest charging the defendant with assault. The record reveals that the entry was accomplished in accordance with the requirements of CPL 120.80 (subd 4), and that the blood sample sought to be suppressed was taken from the defendant’s coat which the police officer found in plain view immediately upon entering the apartment. The defendant’s motion to suppress the blood samples was, therefore, properly denied.
We have considered the other contentions advanced by the defendant and find them to be without merit.